Title: Abigail Adams to Mary Smith Cranch, 15 March 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
March 15 1790 N-york
I last Evening received your Letter of 28th of Febry which relieved my mind from a great weight of anxiety. I do not think that I have been so long a period, without Letters from some, or other of my Friends Since I first came to Newyork, or elsse the anxiety I have been under for several weeks appeard to prolong the Time
I have written to you 3 weeks Successively but you do not mention having received my Letters. last week I wrote to the dr, and not to you; in some of my Letters I proposed the miss Palmers tarrying in the House as long as they could. I never expected any thing more from them, than a care of the House & furniture. I requested the dr to order them Some wood which I presume he has done. I will mention to Gen’ll Knox mr Cranchs request. mr Adams deliverd the Letter and talkd with the Gen’ll about him at the same time. the Genll mentiond him as a good workman & an honest Man. I will inquire of him when I see him if any thing can be done for Him— a Thought has just struck my mind. if we should not return to Braintree this summer, is mr Cranch Farmer enough to take that place to the Halves, provided he can do no better. I have not said any thing about it, for it this moment came into my mind. you may think upon it & give me your opinion without letting it go any further. nothing would give me more pleasure than to be able to assist two worthy people. I shall wish to hear from mrs Norten as soon as She gets to Bed. I think you told me that she expected this month and Sister Shaw too. it is really a foolish Buisness to begin after so many years, a Second crop. I expect to hear next that our good friend the dr is like to increase his Family mine is like to be very prolifick if mrs Smith continues as she has set out. she has been gone a week on a visit to Long Island. Louissa grows tall, is the same diffident modest Girll she always was. I am sending her now to dancing it is rather late for her to begin, but she learns the faster I believe. She has been only six weeks, & carried down a country dance in publick last week very well.
I hope my dear Sister you will make Thomas very carefull of himself & not let him go to cambridge till he gets well of his Cough. the march winds are cold and piercing, and the Measles never mends the constitution, the Lungs being so much affected. poor mr otis I am grieved for him. he told me to day on comeing out of meeting that he did not expected to hear that his daughter was alive; for his last intelligence was that she was very near her end. this is a distress that neither you or I have yet experienced, at least not an age when the loss is so very grevious, and Heavy, yet can I most feelingly sympathize with those who have. it appears to me that more young Ladies die of consumptions in Boston than in any other place. I cannot but think that there is some cause, arising from their manner of living the too sudden change of air, from cold to Heat, & heat to cold, or a want of proper attention to their cloathing I think it ought to be a subject of investigation by the medical Society— my affectionate Regards to all Friends do not let it be so long again before I hear from you. I thank you for all your kind care of my son during his sickness. you have some times talkd of obligations, but Sure I am you ought to be satisfied upon that Head, as you so much oftner have the power of confering them, than I have of returning them to you, but you know that the will is good of your ever affectionate / Sister
Abigail Adams
